 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     CHRISTOPHER P. FREY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10589
 4   201 W. Liberty Street, Suite 102
     Reno, Nevada 89501
 5   (775) 321-8451/Tel.
     (775) 784-5369/Fax
 6   chris_frey@fd.og

 7   Attorney for JACOB ALEXANDER WOODS

 8
                                  UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                 Case No. 3:19-CR-00019-MMD-CBC

12                   Plaintiff,                                STIPULATION TO EXTEND TIME
                                                               TO FILE RESPONSE TO MOTION
13           v.
                                                               TO SUPPRESS [ECF #21].
14   JACOB ALEXANDER WOODS,
                                                               (First Request)
15                   Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
18   TRUTANICH, United States Attorney, and MEGAN RACHOW, Assistant United States
19   Attorney, counsel for the United States of America, and RENE L. VALLADARES, Federal
20   Public Defender, and CHRISTOPHER P. FREY, Assistant Federal Public Defender, counsel
21   for JACOB ALEXANDER WOODS, to extend the time in which the Government’s Response
22   to the Defendant’s Motion to Suppress [ECF #21] from June 5, 2019, to June 15, 2019. This
23   is the first request for an extension for time to file response. Trial is currently set for July 16,
24   2019.
25           The counsel for the Government will be out of the country until June 1, 2019.
26   Therefore, defense counsel is respectfully requesting additional time for the response to be
 1   filed. The additional time requested for the filing the responses is requested mindful of the
 2   current trial date of July 16, 2019, the exercise of due diligence, in the interests of justice, and
 3   not for any purpose of delay.
 4
 5       DATED this 24th day of May, 2019.
 6
 7       RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
         Federal Public Defender                            United States Attorney
 8
 9       /s/ CHRISTOPHER P. FREY              /s/ MEGAN RACHOW
     By:____________________________     By:_____________________________
10     CHRISTOPHER P. FREY                   MEGAN RACHOW
11     Assistant Federal Public Defender     Assistant United States Attorney
       Counsel for JACOB ALEXANDER WOODS Counsel for the Government
12
13
                                                    IT IS SO ORDERED.
14
                                                                28th
                                                    DATED this _______ day of May, 2019.
15
16
17                                                  MIRANDA M. DU
18                                                  UNITED STATES DISTRICT JUDGE

19
20
21
22
23
24
25
26
                                                        2
